Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:1 of 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 1 Kimberly Deshawn Huff
First Name Middle Name Last Name
(]_ Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
Case Number \O ~\V\484-SDD
(If known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113).

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be

ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.
XC) does not contain nonstandard provisions.

(b) This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
CJ does not value claim(s) that secures collateral.

(c) This plan: seeks to avoid a lien or security interest. See paragraph 8 below.
LI does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”’) the sum of $_330.00 per month for the applicable
commitment period of:

(if applicable include the following: These plan
payments will change to $ monthly on

a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20_d)

J 60 months; or

(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor 1 100% (| Debtor 2 %

CJ Direct to the Trustee for the following reason(s):
LJ The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
L] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Paymentsof$ ====—_—_—_s (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1 of S
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:2 of 9

from (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT
U.S. Bank Trust National Mobile Home Y Debtor November 2019 $389

Association, as Trustee c/o
Cascade Financial Services

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT — INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
U.S. Bank Trust National Mobile Home Y $1,700.00 0%
Association, as Trustee c/o
Cascade Financial Services
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $2,500.00 .

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

 

 

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Jefferson County Tax Real Estate $905.00 5.5% Min. of $15.00
Commissioner

GASB — Form 113 [Rev. 12/1/17] Page 2 0f 5
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:3 of 9

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

 

service.
VALUATION OF

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Coastal Credit, L.L.C. Toyota Motor Vehicle $8,000.00 5.5% Min. of $153.00
Georgia Department of Personal Property/Real Estate $1,000.00 5.5% Min. of $15.00
Revenue
Security Finance of Georgia, Personal Property $-0- 0% $-0-
LLC

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
L] with interest at _ % per annum or C] without interest:

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a _0. % dividend or a pro rata share of
$.0 , whichever is greater.

5; Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:4 of 9

CREDITOR ESTIMATED ARREARAGE

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: LJ Direct to the Creditor; or @ To the Trustee.

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Coastal Credit, L.L.C. $80.00
7s Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.
CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
Security Finance of Georgia, LLC Household Goods
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

GASB — Form 113 [Rev. 12/1/17] Page 40f 5
10.

11.

12.

13.

14.

15.

Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:5 of 9

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

a) UPON GRANT OF DISCHARGE IN THIS CASE, ALL SECURED CREDITORS BEING PAID
THROUGH THE PLAN SHALL PROMPTLY RELEASE ALL COLLATERAL HELD AS SECURITY ON
LOANS, AND SHALL PROMPTLY RELEASE AND/OR SATISFY ALL SECURITY DEEDS, SECURITY
AGREEMENTS, UCC FILINGS, JUDGMENT LIENS, TITLES, AND/OR ANY OTHER LIEN CLAIM OF
ANY KIND AGAINST PROPERTY OF THE DEBTOR. THIS PARAGRAPH SHALL IN NO WAY APPLY
TO MORTGAGES AND/OR OTHER SECURED DEBTS THAT ARE NOT PAID THROUGH THE
CHAPTER 13 PLAN.

b) ALL PAYMENTS MADE BY THE CHAPTER 13 TRUSTEE TO THE INTERNAL REVENUE
SERVICE AND/OR GEORGIA DEPARTMENT OF REVENUE, IF ANY, SHALL BE APPLIED FIRST TO
THE PRE-PETITION PRINCIPAL OBLIGATION.

c) BRIDGECREST CREDIT COMPANY, LLC PAID DIRECT BY TANAEKA VAUGHNER ON NOTE
SECURED BY CHEVROLET MOTOR VEHICLE.

d) AMERICAN FIRST FINANCE/AMERICAN FRIEGHT PAID DIRECT BY TANAEKA VAUGHNER
ON PERSONAL PROPERTY LEASE.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: Wis \ao1g

GASB — Form 113 [Rev. 12/1/17]

 

   

Page 5 of S
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:6 of 9

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing

CHAPTER 13 PLAN AND MOTION upon the following parties via CM/ECF electronic mail:

Huon Le
[VIA ECF]

Office of the U. S. Trustee
[VIA ECF]

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN AND MOTION by First Class Mail, placing same in the United States

Mail with proper postage affixed thereon, to the following addresses:

SEE ATTACHED EXHIBIT “A”

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN AND MOTION on the following corporations, addressed to an Agent
or Officer, by First Class Mail, placing same in the United States Mail with

proper postage affixed thereon, to the following addresses:

Coastal Credit, L.L.C.
Attn: Officer or Agent
10333 N. Meridian Street
Suite 400
Indianapolis, IN 46290-1112

Coastal Credit, L.L.C. Attn: Corporation
Service Company, Registered Agent
40 Technology Pkwy South #300
Norcross, GA 30092-2924
(as shown on Exhibit “A”)

Security Finance of Georgia, LLC
Attn: Officer or Agent
112 Jackson Street
Thomson, GA 30824-2017
(as shown on Exhibit “A”)

Security Finance of Georgia, LLC
Attn: Officer or Agent
P.O. Box 1893
Spartanburg, SC 29304-1893
(as shown on Exhibit “A”)
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:7 of 9

Security Finance of Georgia, LLC, Attn:
C T Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805
(as shown on Exhibit “A”)

I hereby certify that I have served a copy of the within and foregoing
CHAPTER 13 PLAN MOTION on the following insured depository institutions,

addressed to an Officer of the institution, by Certified Mail with proper postage

affixed thereon, to the following addresses:

N/A

This 5° day of November, 2019.

Wills Law Firm, LLC
P.O. Box 1620
Thomson, GA 30824
706-595-8100

 
Case:19-11483-SDB
Label Matrix for local noticing

113J-1

Case 19-11483-SDB

Southern District of Georgia
Augusta

Tue Nov 5 14:33:27 EST 2019

(p) COASTAL CREDIT LLC
10333 N MERIDIAN ST

SUITE 400

INDIANAPOLIS IN 46290-1112

CREDIT COLLECTION SERVICES
P.0. BOX 607
NORWOOD MA 02062-0607

(p) GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

IRS - Attn: Belinda Griffin White
3154 PERIMETER PARKWAY

PHOENIX BUILDING 3, SUITE 108
AUGUSTA GA 30909-4804

 
   

John\?. Wills
Wills Yaw Firm, LLC
318 JackBon Street

30824-5620

PADGETT LAW GROUP

6267 OLD WATER OAK ROAD
SUITE 203

TALLAHASSEE FL 32312-3858

SECURITY FINANCE OF GEORGIA, LLC, ATTN:
C T CORPORATION SYSTEM, REGISTERED AGENT
289 S. CULVER STREET

LAWRENCEVILLE GA 30046-4805

(p) UNIVERSITY HEALTH SERVICES INC
ATIN COLLECTIONS DIVISION

620 THIRTEENTH ST

AUGUSTA GA 30901-1008

Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page 8 of 9

AMERICAN FIRST FINANCE
3515 N. RIDGE ROAD
#200

WICHITA KS 67205-1206

COASTAL CREDIT, L.L.C. ATTN: CORPORATION
SERVICE COMPANY, REGISTERED AGENT

40 TECHNOLOGY PKWY SOUTH #300

NORCROSS GA 30092-2924

(p) DIRECTV LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 80155-6550

Kimberly Deshawn Huff
1490 Stapleton Acres Drive
Stapleton, GA 30823-6854

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Huo:
P.O. Rox 2127
Augugpt&, GA 30903-2127

(via Cmiecr)

SECURITY FINANCE OF GEORGIA, LLC
ATTN: OFFICER OR AGENT

112 JACKSON STREET

THOMSON GA 30824-2017

THE PROGRESSIVE CORPORATION
6300 WILSON MILLS ROAD
MAYFIELD VILLAGE OH 44143-2182

VERIZON WIRELESS
3 VERIZON PL
ALPHARETTA GA 30004-8510

BRIDGECREST CREDIT COMPANY, LLC m
FKA DRIVETIME/DT CREDIT a
P.O. BOX 29018 wo
PHOENIX AZ 85038-9018 =

CREDENCE RESOURCE MANAGEMENT, LLC
P.O. BOX 2090
SOUTHGATE MI 48195-4090

FIRST PREMIER BANK
P.O. BOX 5524
SIOUX FALLS SD 57117-5524

INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA PA 19101-7346

JEFFERSON COUNTY TAX COMMISIONER
P.O. BOX 426
LOUISVILLE GA 30434-0426

Offic of Zhe U. S. Trustee
Johnso: are Business Center
2 East Bayan Street, Ste 725
Savanngh, 31401-2638

(via cmleck

SECURITY FINANCE OF GEORGIA, LLC
ATTN: OFFICER OR AGENT

P.O. BOX 1893

SPARTANBURG SC 29304-1893

U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE C/O CASCADE FINANCIAL SERVICES
3345 $. VAL VISTA DRIVE, SUITE 300
GILBERT AZ 85297-7340

John ®. fills
Wills Yew Firm, LLC
POB 620

Thomgon, GA 30824-5620

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).
Case:19-11483-SDB Doc#:6 Filed:11/05/19 Entered:11/05/19 15:46:24 Page:9 of 9

COASTAL CREDIT, L.L.C. DIRECTV GEORGIA DEPARTMENT OF REVENUE

ATTN: OFFICER OR AGENT P.O. BOX 6550 COMPLIANCE DIVISION; ARCS BANKRUPTCY
10333 N. MERIDIAN STREET, SUITE 400 GREENWOOD VILLAGE CO 80155-6550 1800 CENTURY BLVD, NE, SUITE 9100
INDIANAPOLIS IN 46290 ATLANTA GA 30345-3202

JEFFERSON CAPITAL SYSTEMS, LLC UNIVERSITY HEALTH SERVICES

P.O. BOX 7999 620 13TH STREET

SAINT CLOUD MN 56302-9617 AUGUSTA GA 30901

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Kimberly Deshawn Huff End of Label Matrix
1490 Stapleton Acres Drive Mailable recipients 26
Stapleton GA 30823-6854 Bypassed recipients 1

Total 27
